OPINION OF THE COURT
PER CURIAM.
In this appeal JOHN SANCHEZ, Appellant, is seeking review of the *176Court’s denial of motions for discharge pursuant to RCrP 3.191 and for the Court’s suspension of the defendant’s driving privilege for five years.
The Motion for Discharge was denied because the Court found the unavailability of the victim warranted extension of the speedy trial period. When the motion was heard, the victim was in a coma, a consequence of the accident. No one knew at the time how much information the witness might have. The trial judge was well within his sound discretion to extend the time for speedy trial. Routly v. State, 440 So.2d 1257 (Fla. 1983); Dedmon v. State, 400 So.2d 1042 (Fla. 1st DCA 1981).
However the trial court acted outside of its jurisdiction by suspending the defendant’s driver’s license for five years.
The trial court’s discretion is limited by the times provided for suspensions in F.S. § 322.25(2)(1983). Moreland v. State, 442 So.2d 1002 (Fla. 2d DCA 1984).
Affirmed in part and reversed in part and remanded for proceedings consistent with this opinion.
Shapiro, J. concurs.
I agree with the decision reached by my colleagues in this matter. I do not recede from my position in Lilly v. State, Case No. 85-240-AC, Circ. Ct. Dade County, filed January 20, 1987, wherein this COurt held that a trial court, as a condition of probation, can suspend a license for a longer period than the Department and in excess of that provided for in the statute. However, since the license suspension in this case was not a condition of probation, it is limited to the time constraints set forth in the applicable statute.